DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested and received in an interview with John Burke on 21 March 2022, along with a follow-up interview on 23 March 2022.

The application has been amended as follows:
Please replace claims 1, 12, 20, and 22 with the following:
1. (Currently Amended) A system for registering medical images comprising: 
a surface detector assembly positionable on a skin surface of a medical patient, the surface detector assembly comprising: 
a surface frame comprising a lower surface configured to attach to the skin surface, wherein the surface frame provides a frame of reference for the surface 
a camera system coupled to the surface frame, such that the camera system is fixedly positioned with respect to the surface frame, wherein the camera system is configured to acquire surface images of the portion of the skin surface of the medical patient located within boundaries of the lower surface of the surface frame; and 
a processor comprising: 
a surface frame image module connected to a signal output of the camera system and programmed to analyze the acquired surface images and detect the surface landmarks on the skin surface and determine
a coregistration module programmed to co-register a first medical image of the medical patient with a second medical image of the medical patient based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first medical image, and positional coordinates of the surface frame within the second medical image.

12. (Currently Amended) A method of coregistering medical images comprising: 
applying a surface detector assembly to a first skin surface of a medical patient, wherein the surface detector assembly comprises a surface frame detachably coupleable to the first skin surface and a camera system fixedly attached to the surface frame, the surface frame providing a frame of reference for the surface detector assembly to detect skin surface landmarks; 
acquiring a first surface image of the first skin surface of [[a]]the medical patient using the surface detector assembly; 

acquiring a first medical image of the medical patient having the surface frame depicted therein; 
recording the medical images and positional coordinates of the surface frame as applied to the first skin surface of the medical patient; 
applying the surface detector assembly to a second skin surface of [[a]]the medical patient; 
acquiring a second surface image of [[a]]the second skin surface of the medical patient, the second skin surface at least partially overlapping the first skin surface; 
determining positional coordinates of at least one surface landmark located within 
acquiring a second medical image of the medical patient having the surface frame depicted therein; 
comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image; 
identifying at least one common surface landmark based on the comparison; and 
coregistering the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark.

20. (Currently Amended) A non-transitory computer readable storage medium having stored thereon instructions that cause a processor to: 
access a first medical image of a medical patient having a first surface frame depicted at a first position on the medical patient; 
access a first surface image acquired of a skin surface of [[a]]the medical patient beneath the first surface frame; 

access a second medical image of the medical patient having a second surface frame depicted at a second position on the medical patient, the second position at least partially overlapping the first position, wherein the second surface frame is different than the first; 
access a second surface image acquired of [[a]]the skin surface of [[a]]the medical patient beneath the second surface frame; 
detect surface landmarks located within the second surface frame within the second surface image; 
compare the surface landmarks within the first surface landmarks within the second surface image; 
identify at least one common surface landmark within the first surface image and the second surface image based on the comparison; and 
coregister the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark.

22. (Previously Presented) The system of claim 21 wherein the display displays a real-time location of the surface frame on the body diagram.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 4-22 are allowed over the cited prior art because:
	The closest prior arts of record are WO2013101562A2 to Caluser et al. and US2013/0296707 to Anthony et al.
	Caluser teaches a detector assembly (ultrasound probe) positionable on a skin surface of a medical patient with a probe attachment that would read on a surface frame.  Caluser 
	However, Caluser does not disclose the surface frame is attached to the skin surface of the patient, and a camera system fixed attached to the surface frame to obtain surface images of the skin surface of the medical patient, wherein the surface frame provides a frame of reference for detection of surface landmarks in the surface image.  Additionally, Caluser does not disclose coregistering the first and second medical images of a patient based on the positional coordinates of a common surface landmark, determined using the surface images, and the position of the surface frame within the first and second medical image.
	Anthony teaches an ultrasound probe with camera attached, wherein the camera is used to capture images of the skin surface.
	However, Anthony uses the camera to determine the pose of the ultrasound probe, based on the surface images, or temporally correlating the surface images with ultrasound images acquired at the same time.  Anthony does not disclose a surface frame attached to the skin surface of the patient, and does not disclose coregistering the first and second medical images of a patient based on the positional coordinates of a common surface landmark, determined using the surface images, and the position of the surface frame within the first and second medical image.
	No references, or reasonable combinations thereof, could be found which disclose or suggest a  system with a surface frame attached to the skin of a patient, with a camera coupled to the surface frame that acquires surface images that uses the surface frame as a frame of reference, to determine a location of a common skin landmark, which is then used to co-register medical images of the patient, wherein the medical images also contain the position of the surface frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793